Case 7:19-mj-00896 Document 1 Filed on 04/20/19 in TXSD Page 1 of 1

._»’\0 ‘)l (Rev 8/01) CriminalComplaint

1 United States Disu»ict Courr '

soU.THERN » DISTRICT oF TExAs
' McALLEN DIv::sIoN

 

uNiTt;o sTATEs oF A’MER\CA _
- _V- CRIMINAL COMPLAINT
Ju|io Cesar'Reye_s-Martinez
Case Nurnber: M-1,9~0896-M~

lAE YOB: 1978
Guatema|a -
(Namc and Address ot` Dcfel\dnnl)

l, thekundersig`ned complainant being-duly- sworn state the following is true and correct to the best of my

knowledge and belie`f. O_n or about Aprn 19, 2019 in Hid Iqo County, in

 

` the So`uthern ' . District of |§xa§' ` v
_(Tl clc/c SIam!o/y Langz_lage of Offense)

being then and there an alien who had previously been deported from the United Sta_tes to Guatemala 111 pursuance of law, and
thereafter was found n_ear Hidalgo, Texas, within the Southern District of 'l`exas, the Attorney General of the United States and/or the

Secretary of Homeland Security,' not theretofol e having consented to a reapplication by the defendant for admission into the United
States`; ` .

in violation ot"l`itle. ` 8 United States Co'de, Section(s) 1326 (Felony)

l further state that l am a(n) Senior Patro| Agent and that this complaint is based on the
following facts_:

Julio Cesar Reyes-Martinez was encountered by Border Patro_l Agents near Hidalgo, Tcxa`s on April 19, 2019. The investigating agent
established that the De_t`endant was an undocumented alien and requested record checks. The Defendant claims to have illegally

entered the United St_at`es on Ap_ril l9, 2019, near Hidalgo,'_l`ex_as. Record checks revealed the Defendant was formally

Deported/Exclu`ded from _the United States on May 21, 2007_ through Atlanta, Georgia. Prior to Deportation/Ex`clusion the Defendant ;
was instructed not to return to the United States without permission from the U. S. Attorney General and/or the Secretary of Homeland
Security. On` December 22, 2004, the defendant was convicted of21 USC 841 & 846 Conspiracy to Manufacture and Distribute 50 ‘
Gram_s or More of Crack Cocaine and Distribute 500 Grams or More ofPo\\ der Cocaine and sentenced to forty-one (4]) months
confinement and three (3) years supervised released term. ~

l declare under penalty of perjury that the statements in this complaint are true and cnr'rcct. Executcd on April 20, 20l9.

Continued on the' attached sheet and made a part ot` this complaint |:lYes lNo

Submitted by reliable electronic means, sworn to and attested

telephonica|ly per Fed. R. Cr.P.4.'1, and probable cause found on: lsi Ke"en Mead°r

Slgnature of Comp|a/lna -.

///I_

     

Apr1120,21119 QB'~\\°/.M.

 

Juan F§ Alanis _, U.S. Magistra'te Judge

' Name and -Title of-Judicial-Officer Signature of Judicial Officer

